                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

MARK HARTMANN,

                       Petitioner,               :   Case No. 3:19-cv-003

       - vs -                                        District Judge Walter Herbert Rice
                                                     Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
 Chillicothe Correctional Institution
                                                 :
                       Respondent.


  DECISION AND ORDER GRANTING MOTION TO EXPAND THE
                       RECORD


       This habeas corpus case is before the Court on Petitioner’s unopposed Motion to Expand

the Record (ECF No. 12). Although it is unusual to add state court exhibits to the record on appeal,

the Court exercises no independent judgment on the propriety of adding the exhibits because the

Motion is unopposed and it is hereby GRANTED.

       Should Petitioner encounter difficulty in obtaining access to the exhibits in order to scan

them and file them electronically, the Court is prepared to issue a writ of certiorari for the

documents, directed to the appropriate custodian, presumably the Clerk of Court.



June 18, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 1
